Russell, Chief Justice,
dissenting. William H. Williams, whose will has been a matter of adjudication in this court (Trust Co. v. Williams, 184 Ga. 706, 192 S. E. 913), died without wife or children or descendants of children. His executor, the Trust Company of Georgia, was proceeding to distribute his estate to his collateral heirs, thirteen nieces and nephews, when the question was raised as to whether the distribution should be per capita or per stirpes. These collateral heirs, all in life at the time of Williams’ death, were the children of a half brother and four full brothers and sisters. By consent of all parties the court tried the case without a jury, and entered an order distributing the estate per stirpes, with a primary distribution into five parts, representing the respective shares allowable to the half brother and the four full brothers and sisters, and said five shares to go to the respective five groups of children. The six children of Duke Williams, the deceased half brother of the testator, excepted to said order and judgment, and contended that the distributive shares should be per capita, and instead of dividing among themselves the one-fifth allowable to the half brother, the estate should be divided into thirteen equal parts, which would give the six children of Duke Williams, the half-brother, 6/13 of the estate, and to the seven children of the full brothers and sisters altogether only 7/13 of the estate. It is plain that the only question before this court is, did the trial court correctly direct that the distribution should be per stirpes and not per capita?
*652I am of the opinion that upon the death of Williams in 1930 the rights of the parties immediately became fixed under the Code of 1910, § 3931 (5), as follows: “Brothers and sisters of the intestate stand in the second degree, and inherit, if there is no widow, or child, or representative of child. The half-blood on the paternal side inherit equally with the whole-blood. If there be no brother or sister of the whole or half-blood on the paternal side, then those of the half-blood on the maternal side shall inherit. The children or grandchildren of brothers and sisters deceased shall represent and stand in the place of their deceased parents, but there shall be no representation further than this among collaterals.” The right to take property by descent is a creature of the law,' and not a natural or unalienable right, and the rights of the parties in this case are governed by the laws of the State of Georgia. Magoun v. Illinois Trust & Savings Bank, 170 U. S. 283. Upon the question as to what law was of force in Georgia in 1930, it was held by this court in Flint v. Foster, 5 Ga. 194 (5) : “The laws of Georgia may be thus graduated with regard to their authority: 1. The constitution of the United States. 2. Treaties. 3. Laws of the United States, made in pursuance of the constitution. 4. The constitution of the State. 5. The statutes of the State. 6. Provincial acts that were in force and binding on the 14th day of May, 1776, so far as they are not contrary to the constitution, laws and form of government of the State. 7. The common law of England, and such of the statute laws as were usually in force before the Revolution, with the foregoing limitation.” While keeping these things in view, this court unanimously, and after lengthened and very careful consideration of the subject, decided in Harrell v. Storey, 175 Ga. 569, that the lower court erred in rendering judgment distributing the estate among nieces and nephews.per capita instead of per stirpes.
The opinion of .three members of the court in the instant case is an effort .to substitute the opinion of three judges in Houston v. Davidson, 45 Ga. 574, for the decision in the Harrell case, supra; and the purpose of this dissent, if it amounts to nothing more, is to protest against a rape of the law, and'the effort to force a three-judge' decision of a court consisting of six members upon the profession and the public as the true law, while, as I contend, this, can not supersede the unanimous opinion of this court in the Har*653rell case unless they can support the three-judge opinion in Houston v. Davidson with five Justices from the court as at present constituted. Of course the court can not formally overrule the decision in the Harrell case except with the consent of six Justices— the entire court. Nor can this court bolster up the Houston case except with the concurrence of five (not three) Justices of the court as it now sits. “A decision rendered by the Supreme Court prior to the first of January, 1897, and concurred in by three Justices, can not be reversed or materially changed except by the concurrence of at least five Justices. Unanimous decisions rendered after said date by a full bench of six shall not be overruled or materially modified except with the concurrence of six Justices, and then after argument had, in which the decision, by permission of the court, is expressly questioned and reviewed; and after such argument, the court in its decision shall state distinctly whether it affirms, reverses, or changes such decision.” Code, § 6-1611. If the concurrence of five Justices is required to give a three-judge case vitality as compared with the other decisions of this court, a fortiori three Justices alone can not make it the law in the face of a six-judge opinion, such as Harrell v. Storey. For this reason I consider the majority opinion in the case at bar as a mere brutum fulmen, without binding force or effect on anybody, unless effected by force. Mr. Justice Hutcheson concurs in this dissent.